

116 HR 5499 IH: Noncontiguous Shipping Reasonable Rate Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5499IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Case introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide a definition of reasonable rate for noncontiguous domestic ocean trade, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Noncontiguous Shipping Reasonable Rate Act of 2019. 2.Noncontiguous domestic ocean tradeSection 13701(d) of title 49, United States Code, is amended by striking paragraph (1) and inserting the following new paragraph:
			
 (1)In generalFor purposes of this section, a rate is reasonable if such rate is within 10 percent of a rate set by a comparable international ocean rate index recognized by the Federal Maritime Commission..
		